Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vincent Missouri appeals the district court’s order denying his Federal Rule of Civil Procedure 59(e) motion to alter or amend judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Missouri v. United States, No. 2:09-cv-03269-CMC (D.S.C. Apr. 30, 2010). To the extent Missouri requests in his informal brief to waive the appellate case filing fee and to amend his complaint, we deny those requests. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.